Title: To Benjamin Franklin from Thomas Collinson, 12 November 1767
From: Collinson, Thomas
To: Franklin, Benjamin


Worthy Friend
London 12th Novr. 1767
Enclos’d we return your Letter and are much obligd by your communicating the same—as also for transmitting the other Leters. My Father desires me to ask whether you have received any Intelligence about the House at Philadelphia—Copy of the Grant of which [he] thinks he gave you—with much Esteem subscribe myself your obliged Friend
Thos Collinson
To B Franklin Esqr.
 Addressed: To / Benjn. Franklin Esqr / Craven Street
